Citation Nr: 0320794	
Decision Date: 08/19/03    Archive Date: 08/25/03

DOCKET NO.  02-10 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for cause of death.

2.  Entitlement to accrued benefits.

3.  Entitlement to a nonservice-connected (NSC) death pension 
benefits.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran has active service in the recognized guerrilla 
service from May 1945 to September 1945.  He has active 
service in the Commonwealth Army of the Philippines from 
September 1945 to April 1946.  The appellant is the veteran's 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Manila, the Republic of the Philippines.


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish her claim; all reasonable development necessary for 
the disposition of the instant case has been completed.

2.  Service department documents show that the veteran had 
active service in the Recognized Guerrilla Service from May 
1945 to September 1945 and in the Commonwealth Army of the 
Philippines from September 1945 to April 1946.

3.  The veteran died in October 1955 at 28 years of age; the 
Certificate of Death lists stomach ulcer as cause of death.

4.  Service connection was not in effect for any disability 
during the veteran's lifetime. 

5.  The medical evidence does not demonstrate that the 
veteran had a stomach ulcer at the time of his death, which 
was causally or etiologically related to the veteran's 
military service.

6.  The probative evidence of record does not show that any 
disability incurred in or aggravated by active service was 
the principal or contributory cause of death.



CONCLUSIONS OF LAW

1.  The veteran does not have qualifying service for VA 
nonservice connected pension benefits.  38 U.S.C.A. § 107 
(West 2002); 38 C.F.R. § 3.8 (2002).

2.  Ulcer disease was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2002).

3.  Service connection for the cause of the veteran's death 
is not established. 38 U.S.C.A. §§ 1110, 1112, 1131, 1310, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.1(k), 3.5(a), 
3.303, 3.307, 3.309, 3.312 (2002)

4.  The appellant's claim for accrued benefits is without 
legal merit. 38 U.S.C.A. § 5121 (West 1991 and Supp. 2000); 
38 C.F.R. § 3.1000 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duty to Assist

Initially, the Board notes that the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA) on November 
9, 2000.  See Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  The new legislation provides for, among other things, 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to implement the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (August 29, 
2001), codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
either Congress provided otherwise or Congress has permitted 
the Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions sufficient to proceed on 
the claim currently before the Board.  That is, by way of the 
August 1999 and January 2002 rating decisions and the June 
2002 Statement of the Case (SOC), the RO provided the 
appellant with the applicable law and regulations and gave 
notice as to the evidence generally needed to substantiate 
her claim.  The appellant was advised by letter dated in 
August 2001 of what evidence she needed to submit in support 
of her claim and of what the responsibilities of the VA and 
the appellant are in developing the record.  The division of 
responsibilities was also reflected in the SOC and reiterated 
in a March 2003 letter from the Board.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Review of the record does 
not suggest the existence of any outstanding Federal 
government record or any other records that could 
substantiate the appellant's claims.  

Accordingly, with respect to the duty to assist, the Board 
finds that the evidence of record, which includes service 
medical records, VA medical records, and VA vocational 
rehabilitation records, is sufficient to dispose of the issue 
on appeal.  Since the RO has also provided all required 
notice and assistance to the veteran, the Board finds that 
there is no prejudice in proceeding with the claim at this 
time.  See generally Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); VAOPGPREC 
No. 16-92 (July 24, 1992).

Nonservice Connected Pension

A "veteran" is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).

All enlistments and re-enlistments of Philippine Scouts in 
the Regular Army between October 6, 1945, and June 30, 1947, 
inclusive were made under the provisions of Pub. L. 190 as it 
constituted the sole authority for such enlistments during 
that period.  38 C.F.R. § 3.8 (b) (2002).

Persons who served in the Commonwealth Army of the 
Philippines are included for compensation, dependency and 
indemnity compensation, and burial allowance, from and after 
the dates and hours, respectively, when they were called into 
service of the Armed Forces of the United States by orders 
issued from time to time by the General Officer, U.S. Army, 
pursuant to the Military Order of the President of the United 
States dated July 26, 1941.  38 C.F.R. § 3.8(c)(1).

For the purpose of establishing entitlement to pension, 
compensation, dependency or indemnity compensation, or burial 
benefits, the VA may accept evidence submitted by a claimant 
or sent directly to the VA by a service department, such as a 
DD Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the service department if the evidence 
meets the following conditions:

(1) The evidence is a document issued by 
the service department.  A copy of an 
original document is acceptable if the 
copy was issued by the service department 
or if the copy was issued by a public 
custodian of records who certifies that 
it is a true and exact copy of the 
document in the custodian's custody; and

(2) The document contains needed 
information as to the length, time and 
character of service; and 

(3) In the opinion of the VA, the 
document is genuine and the information 
contained in it is accurate.

38 C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or the 
evidence does not meet the above requirements, the VA shall 
request verification of service from the service department.  
38 C.F.R. § 3.203(c).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces except benefits under- 

(1) contracts of National Service Life 
Insurance entered into before February 
18, 1946;

(2) chapter 10 of title 37; and

(3) chapters 11, 13 (except section 412 
(a)), and 23 of title 38.

38 U.S.C.A. § 107 (a) (West. 2002).

Service in the Philippine Scouts under section 14 of the 
Armed Forces Voluntary Recruitment Act of 1945 shall not be 
deemed to have been active military, naval, or air service 
for the purposes of any of the laws administered by the 
Secretary except of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces except benefits under-

(1) with respect to contracts of National 
Service Life Insurance entered into 
before May 27, 1946; under section 620 or 
621 of the National Service Life 
Insurance Act of 1940; or, under section 
1922 of title 38; and

(2) chapters 11, 13 (except section 1312 
(a)) of title 38.

38 U.S.C.A. § 107 (a) (West. 2002).

The Adjutant General of the Army of the United States of 
America certified in March 1964 that the veteran had active 
service in the Recognized Guerrilla Service from May 1945 to 
September 1945 and in the Commonwealth Army of the 
Philippines from September 1945 to April 1946.  The veteran's 
guerrilla unit is shown as 1st Provincial Company, 3d 
Battalion, 54th Infantry Regiment, Bicol Brigade.  The 
certification indicates that the veteran was never a prisoner 
of war or in missing status.

Service department findings as to the fact of service with 
the Armed Forces of the United States of America are made 
binding upon VA for purposes of establishing entitlement to 
benefits.  See Duro v. Derwinski, 2 Vet. App. 530 (1992).  
The Board must point out initially that it acknowledges and 
recognizes that the evidence does establish that the veteran 
served and contributed to the U.S. Armed Forces through his 
active service in the Recognized Guerrilla Services and the 
Commonwealth Army of the Philippines.  As a veteran in these 
Philippine forces, he served under the authority of a 
military order of the President dated July 26, 1941.  The law 
has restricted the types of entitlements that a veteran 
serving pursuant to that military order is eligible to 
receive.  Although a veteran who has served pursuant to the 
President's July 26, 1941 military order, is eligible to 
receive compensation for a service-connected disability 
(Title 38, chapter 11) or his spouse is eligible to receive 
compensation for a service connected death (Title 38, Chapter 
13), they are ineligible to receive a pension for a 
nonservice connected death or disability (Title 38, Chapter 
15).  The law is clear on this point.  

There is no factual dispute over when or with what 
organization the veteran served.   Given the applicable 
statutory and regulatory provisions recited above and the 
facts of this case, the Board finds that appellant does not 
meet the basic eligibility requirements for VA nonservice 
connected death pension benefits.  Thus, the appellant's 
claim lacks legal entitlement under the applicable 
provisions.  The United States Court of Appeals for Veterans 
Claims (Court) has held that in a case where the law is 
dispositive, the claim should be denied because of the 
absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 
(1994). 


Accrued Benefits

Accrued benefits may be paid to the surviving spouse, 
children or parents of a veteran to which the veteran was 
entitled at death under existing ratings or decisions or 
those based on evidence in the file at the date of death.  
38 U.S.C.A. § 5121(a) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.1000 (a) (2002).

Application for accrued benefits must be filed within one 
year after the veteran's date of death.  A claim for death 
pension, compensation, or dependency and indemnity 
compensation, by an apportionee, surviving spouse, child or 
parent is deemed to include claim for any accrued benefits.  
38 U.S.C.A. §§  5101(a), 5121(c) (West 2002); 38 C.F.R. §§  
3.152(a), 3.1000 (c) (2002).

Review of the record indicates that the claims file 
originates with the appellant's claim for benefits following 
the veteran's death.  Service connection for disability was 
not in effect during the veteran's lifetime.  Moreover, there 
is no record that the veteran had filed for any VA benefits 
during his lifetime.  Accordingly, the Board finds that there 
is no basis on which accrued benefits.  Reasonable doubt is 
not for application, as the evidence against the claim is 
overwhelming.


Entitlement to Service Connection for Cause of Death

Under the basic law, service connection may be established 
for a disability resulting from disease or injury incurred or 
aggravated by active service.  38 U.S.C.A. § 1110  (West 
2002); 38 C.F.R. § 3.303 (2002).  

In order to show a chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2002).  

If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and a chronic disease, including peptic 
ulcer, becomes manifest to a degree of 10 percent within 1 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of a service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  
38 C.F.R. § 3.312(a) (2002).

The service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
singly or with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (2002).

The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c) (2002).

If the service-connected disability affected a vital organ, 
careful consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases.  

There are primary causes of death which by their nature are 
so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  

In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c); Lathan v. Brown, 7 Vet. 
App. 359 (1995).

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connected claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. 
App. 507, 509 (1997).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Globate v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

Service medical records disclose that the veteran underwent 
an enlistment physical examination in September 1945 when he 
enlisted into the Commonwealth Army of the Philippines.  The 
report of examination indicates that the clinical examination 
of the abdominal viscera was normal.  The summary indicates 
no defects were noted on any portion of the examination.  The 
veteran indicated in his enlistment documents that he was 
sound and well to the best of his knowledge and belief.

The certificate of death, issued by the Republic of 
Philippines in October 1955, indicates that the veteran died 
on October [redacted]
, 1955, at age 28.  The certificate reflects that 
the disease or condition directly leading to death was 
stomach ulcer.  No antecedent causes are listed.

A certification from the Office of the MPDC & LCR in the 
Municipality of Pamplona indicates that the office was unable 
to certify the veteran's date of death due to partial 
destruction of all public records/documents due to Typhoon 
"Sening."

A certification from V.L.G. Hospital, dated in August 1997, 
indicates that the veteran was admitted for inpatient 
treatment in May 1948 and was discharged in June 1948 after 
approximately 45 days.  The diagnosis was appendicitis 
chronic.  The certification also reflects that the veteran 
was admitted for inpatient treatment in November 1948 and 
discharged in January 1949 on approximately the 67th day of 
treatment.  The diagnosis was "pos for serology," 
presumably positive for serology.  The certification further 
states that clinical records covering the periods of the 
hospitalizations were destroyed by "physical/natural 
calamities."

A certification from a Catholic priest, dated in May 1998, 
indicates the date of the veteran's death, the place of his 
burial, and the cause of his death, being bloody ulcer.

The pivotal question on the issue is whether a stomach ulcer 
was shown in service or manifested to a compensable degree 
within one year of service.  Review of the record discloses 
that service medical records are negative for any complaint, 
treatment, or diagnosis of any gastrointestinal symptoms or 
illness.  The first record of treatment occurs in May 1948, 
two years after the veteran separated from service.  And, the 
reported diagnosis is appendicitis chronic, not stomach 
ulcer.  The second hospitalization does not provide a clear 
diagnosis; however, it comes approximately 21/2 years following 
the veteran's discharge.  Even if it were proven that the 
veteran was first diagnosed with a stomach ulcer at that 
point, it would be outside of the presumptive period.  
Accordingly, the evidence does not establish direct or 
presumptive service connection for a stomach ulcer.  As 
stomach ulcer is the only cause of death on record, the Board 
must conclude, based on the available evidence, that service 
connection for cause of death is not warranted.  




ORDER

Service connection for cause of death is denied.

Accrued benefits are denied.

Nonservice-connected (NSC) death pension is denied.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

